                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 1 of 23




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         SAN FRANCISCO BAYKEEPER,
                                   7                                                         Case No. 5:20-cv-00824-EJD
                                                         Plaintiff,
                                   8                                                         ORDER DENYING MOTION TO
                                                 v.                                          DISMISS
                                   9
                                         CITY OF SUNNYVALE,                                  RE: DKT. NO. 38
                                  10
                                                         Defendant.
                                  11

                                  12          Plaintiff San Francisco Baykeeper (“Baykeeper”) initiated this suit against Defendant City
Northern District of California
 United States District Court




                                  13   of Sunnyvale (“Sunnyvale” or “the City”) under the citizen suit enforcement provisions of the

                                  14   Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean Water Act” or “CWA”), to

                                  15   address the allegedly unlawful discharge of bacteria pollution by Sunnyvale from the City’s

                                  16   municipal separate storm sewer system. First Amended Complaint for Declaratory and Injunctive

                                  17   Relief and Civil Penalties (“Complaint”), Dkt. No. 19. Baykeeper alleges that Sunnyvale’s

                                  18   repeated and ongoing unlawful discharges have adversely affected the water quality and beneficial

                                  19   uses of local waterways. Id. ¶1.

                                  20          The City moves to dismiss the Complaint or in the alternative for summary judgment. Dkt.

                                  21   No. 29. Although the City’s motion is brought in the alternative, the City indicates that its motion

                                  22   need not be converted into a summary judgment motion. Dkt. No. 29 at 12. The Court agrees.

                                  23   The motion is accompanied by a request for judicial notice, which is unopposed. Baykeeper filed

                                  24   an opposition to the City’s motion (Dkt. No. 38), and the City filed a reply (Dkt. No. 42). The

                                  25   Court took the matter under submission for decision without oral argument pursuant to Civil Local

                                  26   Rule 7-1(b) and General Order 72-5. For the reasons stated below, the City’s motion to dismiss

                                  27   will be denied.

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         1
                                            Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 2 of 23




                                   1   I.      BACKGROUND1

                                   2           A.      Parties

                                   3           Baykeeper is a non-profit public benefit corporation whose mission is “to protect San

                                   4   Francisco Bay from the biggest threats and hold polluters accountable.” Compl. ¶ 9. Baykeeper

                                   5   alleges on information and belief that Sunnyvale is the owner and operator of its municipal

                                   6   separate storm sewer system (“Sunnyvale MS4”) and sewage collection system (“Collection

                                   7   System”). Id. ¶¶ 4, 19-24.

                                   8           B.     Notice

                                   9           On December 4, 2019, Baykeeper provided notice of its intent to file suit against

                                  10   Sunnyvale for violations of the CWA (“Notice Letter”). Id. ¶ 3. The Notice Letter was sent to the

                                  11   Sunnyvale City Manager and the Director of the Environmental Services Department. Id.

                                  12   Baykeeper also sent the Notice Letter to the Administrator of the United States Environmental
Northern District of California
 United States District Court




                                  13   Protection Agency (“EPA”), the Administrator of EPA Region IX, the Executive Director of the

                                  14   State Water Resources Control Board (“State Board”), and the Executive Officer of the Regional

                                  15   Water Quality Control Board, San Francisco Bay Region (“Regional Board”) (collectively, “State

                                  16   and Federal agencies”), as required by section 505(b) of the CWA, 33 U.S.C. § 1365(b)(1)(A). Id.

                                  17   ¶ 4. Baykeeper is informed and believes that neither the EPA nor the State of California “has

                                  18   commenced or is diligently prosecuting an action to redress the violations alleged in the Notice

                                  19   Letter” and in the Complaint. Id. ¶ 6.

                                  20           C.     The Clean Water Act

                                  21           Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of any pollutant

                                  22   into waters of the United States unless the discharge complies with various enumerated sections of

                                  23   the CWA. The term “pollutant” includes “dredged spoil, solid waste, incinerator residue, sewage,

                                  24   garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials,

                                  25   heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and

                                  26
                                  27   1
                                        The Background is a summary of the allegations in the Complaint.
                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                     2
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 3 of 23




                                   1   agricultural waste discharged into water.” 33 U.S.C. § 1362(6). Specifically, section 301(a)

                                   2   prohibits discharges not authorized by, or in violation of, the terms of a National Pollutant

                                   3   Discharge Elimination System (“NPDES”) permit issued pursuant to section 402 of the CWA, 33

                                   4   U.S.C. § 1342. Section 402(b) of the CWA allows each state to administer its own EPA-approved

                                   5   NPDES permit program for regulating the discharge of pollutants, including discharges of polluted

                                   6   stormwater. 33 U.S.C. § 1342(b).

                                   7          Section 402(p) of the CWA requires an NPDES permit for stormwater discharges from an

                                   8   MS4 to waters of the United States. 33 U.S.C. § 1342(p). An MS4 is a public-owned collection

                                   9   of storm drains, channels, and other infrastructure that conveys stormwater runoff to navigable

                                  10   waters without treatment. 40 C.F.R. § 122.26(b)(8). In California, the State Board and its nine

                                  11   Regional Boards have approval from the EPA to administer its NPDES permit program for the

                                  12   State. A violation of any NPDES permit term is a violation of the CWA. 40 C.F.R. § 122.41(a).
Northern District of California
 United States District Court




                                  13          D.      The MS4 Permit

                                  14          The MS4 Permit relevant to this case is an NPDES permit that was reissued in 2015 by the

                                  15   Regional Board. The MS4 Permit regulates discharges to and from municipal storm sewer

                                  16   systems throughout the San Francisco Bay Area, including the Sunnyvale MS4. Dkt. No. 30-1.

                                  17   The MS4 Permit includes the following prohibitions at issue in this suit:

                                  18                  A.      DISCHARGE PROHIBITIONS
                                  19                  A.1.   The Permittees shall, within their respective jurisdictions,
                                                             effectively prohibit the discharge of non-stormwater
                                  20                         (materials other than stormwater) into storm drain systems
                                                             and watercourses. NPDES-permitted discharges are exempt
                                  21                         from this prohibition. Provision C.15 describes a tiered
                                                             categorization of non-stormwater discharges based on
                                  22                         potential for pollutant content that may be discharged upon
                                                             adequate assurance that the discharge contains no pollutants
                                  23                         of concern at concentrations that will impact beneficial uses
                                                             or cause exceedances of water quality standards.
                                  24
                                                                                     *   *    *
                                  25
                                                      B.      RECEIVING WATER LIMITATIONS
                                  26
                                                      B.1.    The discharge shall not cause the following conditions to
                                  27                          create a condition of nuisance or to adversely affect beneficial
                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         3
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 4 of 23



                                                              uses of waters of the State:
                                   1
                                                              a. Floating, suspended, or deposited macroscopic particulate
                                   2                             matter, or foam;
                                   3                          b. Bottom deposits or aquatic growths;
                                   4                          c. Alteration of temperature, turbidity, or apparent color
                                                                 beyond present natural background levels;
                                   5
                                                              d. Visible, floating, suspended, or deposited oil or other
                                   6                             products of petroleum origin; and
                                   7                          e. Substances present in concentrations or quantities that
                                                                 would cause deleterious effects on aquatic biota, wildlife,
                                   8                             or waterfowl, or that render any of these unfit for human
                                                                 consumption.
                                   9
                                                      B.2.    The discharge shall not cause or contribute to a violation of
                                  10                          any applicable water quality standard for receiving waters. If
                                                              applicable water quality objectives are adopted and approved
                                  11                          by the State Water Board after the date of the adoption of this
                                                              Order, the Water Board may revise and modify this Order as
                                  12                          appropriate.
Northern District of California
 United States District Court




                                  13   Id. at 9-10.

                                  14           E.     Allegations re Sunnyvale MS4 and Discharges of Bacteria

                                  15           The Sunnyvale MS4 consists of the streets, curbs, gutters, drop inlets, underground pipes,

                                  16   concrete channels, and other structures that collect and convey stormwater and non-stormwater in

                                  17   and around the City. Compl. ¶ 52. The Sunnyvale MS4 includes approximately 244 miles of

                                  18   storm drain pipes that discharge into waters including, but not limited to, South San Francisco

                                  19   Bay, Stevens Creek, Calabazas Creek, Sunnyvale East Channel, Guadalupe Slough, and other

                                  20   waters that drain to South San Francisco Bay (collectively the “Receiving Waters”). Id. ¶¶ 12, 53-

                                  21   54. Discharges from the Sunnyvale MS4 are not treated prior to entering the Receiving Waters.

                                  22   Id. ¶ 55.

                                  23           Each time it rains, polluted stormwater from sidewalks, parking lots, and other urban

                                  24   infrastructure in Sunnyvale discharges directly to the Receiving Waters via the Sunnyvale MS4.

                                  25   Comp. ¶ 57. “Sunnyvale discharges bacteria from the MS4 every time precipitation causes runoff

                                  26   in the Sunnyvale MS4.” Id. ¶ 60.

                                  27

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         4
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 5 of 23




                                   1          F.      Allegations re Sunnyvale’s Collection System and Discharges of Raw Sewage

                                   2          Sunnyvale’s Collection System is comprised of 600 miles of pipe and related infrastructure

                                   3   that convey wastewater to the Donald M. Sommers Water Pollution Control Plant (“Plant”). Id. ¶¶

                                   4   61-62. The sewer system is significantly aged and approximately 96% of the sewer pipes are

                                   5   made of vitrified clay. Id. ¶ 63. Collected wastewater is conveyed to the Plant, where it is treated

                                   6   and subsequently discharged into Moffett Channel, a tributary to South San Francisco Bay, via

                                   7   Guadalupe Slough. Id. ¶ 61.

                                   8          Raw sewage discharges, or exfiltrates, from Sunnyvale’s Collection System underground

                                   9   via structural defects, such as cracks, displaced joints, holes, and other leakage points, in the

                                  10   Collection System. Id. ¶ 65. Raw sewage that exfiltrates from the Collection System in areas

                                  11   where the System is near the Sunnyvale MS4 “has the potential” to enter the MS4 via

                                  12   compromised sewer pipes. Id. Raw sewage discharges from the sewer to the MS4 via sanitary
Northern District of California
 United States District Court




                                  13   sewer overflows (“SSOs”) caused by, for example, blockages in pipes, as well as structural

                                  14   damage to pipes such as off-set joints and broken pipes. Id. ¶ 66. SSOs discharge from manholes,

                                  15   clean outs, or other surface structures of the Collection System or private laterals. Id.

                                  16          G.      Impacts to the Receiving Waters

                                  17          The storm drain pipes and other conveyances within the Sunnyvale MS4 discharge to the

                                  18   Receiving Waters. Id. ¶¶ 67-74. These waterbodies have many “beneficial uses” including

                                  19   freshwater replenishment, groundwater recharge, cold freshwater habitat, fish migration,

                                  20   preservation of rare and endangered species, fish spawning, warm freshwater habitat, wildlife

                                  21   habitat, water contact recreation, and noncontact water recreation. Id. ¶¶ 77-81. The Receiving

                                  22   Waters are listed on the State of California’s 2014-2016 CWA Section 303(d) list of impaired

                                  23   waterbodies, which means they exceed water quality standards (“WQS”) and that they do not

                                  24   support the designated beneficial uses for the waterbodies. Id. ¶¶ 82-87.

                                  25          Pollutants from the Sunnyvale MS4, as well as raw sewage and associated pollutants from

                                  26   the Collection System and/or from privately-owned lateral sewer lines that enter the Sunnyvale

                                  27   MS4 via exfiltration or other means, are discharged to the Receiving Waters. Id. ¶ 91. The

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          5
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 6 of 23




                                   1   discharge of urban stormwater, dry-weather discharges, and raw and/or inadequately treated

                                   2   sewage via Sunnyvale’s MS4 adversely affects the beneficial uses of the Receiving Waters and

                                   3   poses a serious risk to fisheries, wildlife habitat, and human health. Id. ¶¶ 92-98. The discharges

                                   4   allegedly violate the CWA and contribute to the continuing impairment of the Receiving Waters.

                                   5   Id. ¶ 99.

                                   6           H.     The Alleged Violations of the MS4 Permit

                                   7           The Complaint alleges two types of violations of the MS4 Permit. First, Baykeeper alleges

                                   8   that Sunnyvale fails to effectively prohibit discharges of non-stormwater to and from the

                                   9   Sunnyvale MS4. Id. ¶¶ 100-108. Information available to Baykeeper indicates that raw sewage

                                  10   exfiltrates from the Collection System and enters the Sunnyvale MS4 every day. Id. ¶ 104. Raw

                                  11   sewage that enters the storm drain pipe via exfiltration is a “non-stormwater discharge” and

                                  12   Sunnyvale is not effectively prohibiting these non-stormwater discharges from entering the
Northern District of California
 United States District Court




                                  13   Sunnyvale MS4. Id. ¶¶ 105-06. Raw sewage that reaches the Sunnyvale MS4 through exfiltration

                                  14   flows untreated to the Receiving Waters. Id. ¶ 107.

                                  15           Second, Baykeeper alleges that Sunnyvale illegally discharges bacteria from the Sunnyvale

                                  16   MS4. Id. ¶¶ 109-112. Data available to Baykeeper indicates that discharges from the Sunnyvale

                                  17   MS4 contain elevated concentrations of E. Coli, enterococci, fecal coliform, and total coliform

                                  18   (collectively, “Bacteria”) at levels exceeding applicable WQS. Id. ¶ 109. Data available to

                                  19   Baykeeper also “demonstrates that dry-weather non-stormwater discharges from the Sunnyvale

                                  20   MS4 contain elevated concentrations of pollutants such as E. Coli and enterococci at levels

                                  21   exceeding applicable WQS by orders of magnitude.” Id. ¶ 110. Sunnyvale’s discharges with

                                  22   elevated levels of Bacteria and other pollutants adversely affect the beneficial uses of the

                                  23   Receiving Waters and constitute a violation of an applicable WQS. Id. ¶¶ 111-12.

                                  24           Based on the foregoing, Baykeeper asserts two claims: (1) illegal discharges of non-

                                  25   stormwater in daily, continuous and ongoing violations of Discharge Prohibition A.1. of the MS4

                                  26   Permit and CWA (id. ¶¶ 113-123); and (2) illegal discharges of polluted stormwater in violation

                                  27   of Receiving Water Limitations B.1. and B.2. of the MS4 Permit and the CWA (id. ¶¶ 124-138).

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         6
                                             Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 7 of 23




                                   1   Baykeeper seeks a declaration that Sunnyvale has violated the MS4 Permit and the CWA; an

                                   2   injunction prohibiting Sunnyvale from violating these laws; civil monetary penalties; and attorney

                                   3   fees and other costs. Id. ¶ VIII.

                                   4             Sunnyvale moves pursuant to Federal Rule of Civil Procedure 12(b) to dismiss

                                   5   Baykeeper’s Complaint on essentially four grounds: (1) the court lacks subject matter jurisdiction

                                   6   because Baykeeper’s statutorily mandated notice to Sunnyvale was deficient; (2) the City is in

                                   7   compliance with the MS4 Permit, and therefore the case is moot; (3) court intervention is

                                   8   unnecessary because the MS4 Permit includes prospective injunctive relief; and (4) the claims are

                                   9   being addressed by the Regional Board and the case should be dismissed under the primary

                                  10   jurisdiction doctrine.

                                  11   II.       STANDARDS

                                  12             A.      Motion to Dismiss Under Rule 12(b)(1)
Northern District of California
 United States District Court




                                  13             Pursuant to Federal Rule of Civil Procedure 12(b)(1), a district court must dismiss an

                                  14   action if it lacks jurisdiction over the subject matter of the suit. Once a defendant moves to

                                  15   dismiss for lack of subject matter jurisdiction, the plaintiff has the burden of establishing the

                                  16   court’s jurisdiction. Chandler v. State Farm Fut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir.

                                  17   2010).

                                  18             A Rule 12(b)(1) motion may be brought as a facial or factual challenge to the court’s

                                  19   subject matter jurisdiction. “In a facial attack, the challenger asserts that the allegations contained

                                  20   in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone

                                  21   v. Meyer, 373 F.3d 1035, 1038 (9th Cir. 2004)). In contrast, in a factual attack, the challenger

                                  22   disputes the truth of allegations in the complaint. Id. “A proper speaking motion allows the court

                                  23   to consider evidence outside the complaint without converting the motion into a summary

                                  24   judgment motion.” Id. (citing Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

                                  25   2004)).

                                  26             B.     Motion to Dismiss Under Rule 12(b)(6)

                                  27             When deciding whether to grant a motion to dismiss under Federal Rule of Civil Procedure

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                           7
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 8 of 23




                                   1   12(b)(6), the court must generally accept as true all “well-pleaded factual allegations.” Ashcroft v.

                                   2   Iqbal, 556 U.S. 662, 664 (2009). The court must also construe the alleged facts in the light most

                                   3   favorable to the plaintiff. See Retail Prop. Trust v. United Bhd. Of Carpenters & Joiners of Am.,

                                   4   768 F.3d 938, 945 (9th Cir. 2014) (providing the court must “draw all reasonable inferences in

                                   5   favor of the nonmoving party” for a Rule 12(b)(6) motion). The complaint “must contain

                                   6   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                                   7   Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                   8   Dismissal “is proper only where there is no cognizable legal theory or an absence of sufficient

                                   9   facts alleged to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir.

                                  10   2001).

                                  11   III.     DISCUSSION

                                  12            A.     Evidentiary Objections
Northern District of California
 United States District Court




                                  13            Sunnyvale’s motion relies on the declaration of Melody Tovar (“Tovar”), the Regulatory

                                  14   Programs Division Manager within the City’s Environmental Services Department. Baykeeper

                                  15   objects to paragraphs six through ten and twelve through fifteen of the Tovar declaration on

                                  16   several grounds. Paragraphs seven, thirteen and fourteen refer to Sunnyvale’s certified Annual

                                  17   Report for the 2018-2019 fiscal year, the Regional Board’s April 29, 2020 letter to the City, and

                                  18   the City’s Final C.1. Report, respectively. These materials are the proper subject of judicial notice

                                  19   under Federal Rule of Evidence 201. Paragraphs seven, thirteen and fourteen also include

                                  20   Sunnyvale’s stated opinion that it is in compliance with the MS4 Permit. The Court will disregard

                                  21   the City’s opinion because it lacks foundation and amounts to an impermissible legal conclusion.

                                  22            The remaining paragraphs at issue draw the Court’s attention to the City’s “Illicit

                                  23   Discharge Detection and Elimination” program (¶ 6); the City’s goal to reduce pollutants (¶ 8); the

                                  24   City’s membership in the Santa Clara Valley Urban Runoff Pollution Prevention Program (¶ 9);

                                  25   the City’s request to Baykeeper for lab reports for water samples (¶ 10); the City’s interaction with

                                  26   the Regional Board in response to Baykeeper’s data (¶ 12); and the City’s opinion that it has a

                                  27   limited ability to control bacterial due to natural sources or homelessness (¶ 15). Objections to

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                            8
                                          Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 9 of 23




                                   1   these paragraphs in the Tovar declaration are overruled.

                                   2          Baykeeper’s opposition relies on the declarations of Daniel Cooper (“Cooper”) and Ian

                                   3   Wren (“Wren”). Sunnyvale objects to the Cooper declaration and attachments as irrelevant. The

                                   4   objections to the Cooper declaration are overruled. The first two paragraphs of the Cooper

                                   5   declaration simply establish that Mr. Cooper is an attorney of record in the action, and the second

                                   6   two paragraphs introduce a state court decision and a federal court decision addressing issues

                                   7   presented in this case. These court decisions discuss issues relevant to this case and are the proper

                                   8   subject of judicial notice under Federal Rule of Evidence 201.

                                   9          The Wren Declaration and Exhibits consist primarily of the results of Baykeeper’s water

                                  10   sample testing. Sunnyvale objects to the Wren Declaration and attachments, asserting that

                                  11   evidence outside of the Complaint should not be considered in the context of a Rule 12(b)(6)

                                  12   motion. Dkt. No. 43. Sunnyvale also argues that Baykeeper is using the Declaration to gain
Northern District of California
 United States District Court




                                  13   additional pages of argument in violation of the Local Rule page limits; that Baykeeper must have

                                  14   trespassed because the water samples described in the Declaration were taken from private

                                  15   property; that the water samples are not representative because they were taken in a relatively

                                  16   small window of time; and that the exhibits contain irrelevant, inaccurate and unreliable

                                  17   information. Id.

                                  18          The Court agrees with Sunnyvale that evidence outside of the Complaint should not be

                                  19   considered in the context of a Rule 12(b)(6) motion. Therefore, the Court will disregard the Wren

                                  20   Declaration, except for the results of Baykeeper’s water sampling. Baykeeper included these

                                  21   results in its Notice Letter to the City and the Court may consider this evidence in ruling on the

                                  22   City’s Rule 12(b)(1) motion.

                                  23          B.      Notice

                                  24          The CWA authorizes private parties to step into the government’s shoes and enforce the

                                  25   CWA in “citizen suits.” 33 U.S.C. § 1365. Before commencing suit, the plaintiff must give the

                                  26   alleged violator a 60-day notice of the claimed violations. Id. § 1365(b). Absent that notice, the

                                  27   action is prohibited. Id. The purpose of the notice is (1) to allow the responsible governmental

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         9
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 10 of 23




                                   1   agencies to take enforcement action and (2) to give the alleged violator an opportunity to bring

                                   2   itself into compliance with the CWA. See Ctr. for Biological Diversity v. Marina Point Dev. Co.,

                                   3   566 F.3d 794, 800 (9th Cir. 2009) (as amended). The 60-day notice requirement is a jurisdictional

                                   4   necessity. Id. at 800. “When a party does not fulfill that threshold requirement, ‘the district court

                                   5   must dismiss the action as barred by the terms of the statute.’” Id. (quoting Hallstrom v.

                                   6   Tillamook Cty., 493 U.S. 20, 33 (1989)); see also Nat. Res. Def. Council v. Southwest Marine,

                                   7   Inc., 236 F.3d 985, 998 (9th Cir. 2000) (stating that noncompliance with CWA’s notice

                                   8   requirement requires dismissal for lack of subject matter jurisdiction).

                                   9          A notice of an alleged violation “shall include sufficient information to permit the recipient

                                  10   to identify the specific standard, limitation, or order alleged to have been violated, the activity

                                  11   alleged to constitute a violation, the person or persons responsible for the alleged violation, the

                                  12   location of the alleged violation, the date or dates of such violation, and the full name, address,
Northern District of California
 United States District Court




                                  13   and telephone number of the person giving notice.” Id. at 801 (quoting 40 C.F.R. § 135.3).

                                  14          Although Sunnyvale acknowledges receipt of Baykeeper’s notice, the City challenges the

                                  15   sufficiency of the notice insofar as it fails to specify where and when discharges allegedly caused

                                  16   or contributed to the exceedance of water quality standards for bacteria. Sunnyvale asserts that

                                  17   “[n]one of the local waterways are impaired or on the CWA Section 3030(d) list of impaired

                                  18   waters for bacteria, and bacteria is not a prioritized pollutant for the Santa Clara County

                                  19   permittees.” Dkt. No. 29 at 14. Further, Sunnyvale criticizes some of Baykeeper’s samples

                                  20   insofar as they “are from channels that are not waters of the United States and have no beneficial

                                  21   uses assigned.” Id.

                                  22          Similar arguments were considered and rejected in San Francisco Baykeeper, Inc. v. Tosco

                                  23   Corp., 309 F.3d 1153, 1155 (9th Cir. 2002). In Tosco, Baykeeper notified Tosco that it intended

                                  24   to sue for two types of discharges: (1) petroleum coke spilled on each day on which ship loading

                                  25   operations took place and (2) each day when the wind was sufficiently strong to blow coke into

                                  26   the water from uncovered piles. Id. at 1158. The Ninth Circuit held that the notice was

                                  27   sufficiently specific to fulfill the notice obligation. Id. A notice letter “does not need to describe

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          10
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 11 of 23




                                   1   every detail of every violation; it need only provide enough information that the defendant can

                                   2   identify and correct the problem.” Id. at 1155.

                                   3          Here, the Court finds Baykeeper has fulfilled the notice requirement. Baykeeper notified

                                   4   the City that the B.1. and B.2. violations occur “every time Sunnyvale’s MS4 discharges” and that

                                   5   the violations “are ongoing and will continue.” Id. Dkt. No. 19-1 at 11. Baykeeper also notified

                                   6   the City that discharges of non-stormwater to and from the Sunnyvale MS4 in violation of A.1.

                                   7   “are ongoing and continuous.” Id. at 12. More specifically, Baykeeper notified the City that:

                                   8                  Sunnyvale has therefore been in daily and continuous violation of
                                                      Discharge Prohibition A.1 of the MS4 Permit every day since at least
                                   9                  December 4, 2014. Each day and/or occasion that Sunnyvale has
                                                      discharged and continues to discharge non-stormwater into or from
                                  10                  the Sunnyvale MS4 in violation of the MS4 Permit’s Discharge
                                                      Prohibition A.1 is a separate and distinct violation of the Clean Water
                                  11                  Act. Sunnyvale’s violations will continue each day and/or occasion
                                                      that Sunnyvale fails to effectively prohibit the discharge of raw
                                  12                  sewage into or from the Sunnyvale MS4 in violation of the
Northern District of California
 United States District Court




                                                      requirements of the MS4 Permit and the Clean Water Act.
                                  13

                                  14   Id. at 13. Baykeeper also attached its sampling data to the Notice Letter, showing discharges from

                                  15   MS4 outfalls that allegedly exceeded bacteria WQS on six dates. Id. at 16-25. As in Tosco,

                                  16   Baykeeper’s notice to the City provides sufficient information for the City to identify and correct

                                  17   the problem. Tosco, 309 F.3d at 1158; see also Comty. Ass’n for Restoration of the Env’t v. Henry

                                  18   Bosma Dairy, 305 F.3d 943, 952 (9th Cir. 2002) (notice with a range of dates was sufficient);

                                  19   Waterkeepers N. Cal. v. AG Indus. Mfg. Inc., 375 F.3d 913, 917-18 (2004) (holding that plaintiff’s

                                  20   notice stating that the defendant discharged contaminated storm water during “every rain event

                                  21   over 0.1 inches” was sufficiently specific to put defendant on notice of the violations plaintiff

                                  22   intended to allege in its complaint). Baykeeper’s notice describes problems that are systemic (e.g.,

                                  23   miles of pipes), widespread (e.g., structural defects), and chronic. As such, it is unreasonable to

                                  24   require Baykeeper to identify a particular calendar day and location when the problems occurred.

                                  25   Baykeeper’s notice is sufficient.

                                  26          The City’s legal authority does not dictate a different result. In Ctr. for Biological

                                  27   Diversity v. Marina Point Dev., 566 F.3d 794 (9th Cir. 2009), defendant acquired shoreline

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         11
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 12 of 23




                                   1   property to develop a condominium project and was granted various permits. Id. at 798. The

                                   2   Ninth Circuit held that all four of plaintiffs’ notices lacked sufficient detail. Among other things,

                                   3   the notices referred only generally to “activities” that began on a certain date that were placing

                                   4   “enormous amounts of fill” into the lake and were accompanied by grading below the ordinary

                                   5   high water mark. Id. at 802. The notices were also deficient insofar as they did not make mention

                                   6   at all of any claims under one section of the CWA and did not give any details whatsoever

                                   7   regarding which “wetlands” were being affected or how. Id. at 802-03. The deficiencies in the

                                   8   notices were also problematic because defendant had ceased all activity at the lake and the United

                                   9   States Army Corps of Engineers had begun corrective measures long before the suit was filed. Id.

                                  10   at 803.

                                  11             In contrast, Baykeeper’s notice includes far more factual detail than the notices in Ctr. for

                                  12   Biological Diversity. Baykeeper describes the City’s storm sewer system and sewage collection
Northern District of California
 United States District Court




                                  13   system, explains exfiltration and runoff, and specifies the sections of the MS4 Permit that are

                                  14   being violated. Baykeeper’s notice identifies the pollutants and the applicable WQS. Baykeeper

                                  15   also identifies the Receiving Waters that are being impacted and how, and states that the violations

                                  16   are ongoing and continuous.

                                  17             Sunnyvale also relies on California Sportfishing Prot. All. (“CSPA”) v. City of W.

                                  18   Sacramento, 905 F. Supp. 792 (E.D. Cal. 1995), which is factually more similar to the present

                                  19   action than Ctr. for Biological Diversity. The subject of the CSPA suit was a wastewater treatment

                                  20   plant operated by the defendant under a permit used by the State Regional Water Quality Control

                                  21   Board for the Central Valley Region. Id. at 795. CSPA brought suit, alleging that the plant had

                                  22   been operated in violation of the permit and that violations were continuing. Id. One portion of

                                  23   CSPA’s notice to defendant stated: “For the previous five years on hundreds of occasions you

                                  24   have violated your NPDES permit. Further, you have consistently misrepresented and/or failed to

                                  25   report the results of your testings.” Id. at 796. The CSPA court held that this portion failed to

                                  26   comply with the notice requirement because it was vague as to which portions of the permit had

                                  27   been violated, which test results were not reported or were misreported, and when the alleged

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                           12
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 13 of 23




                                   1   violations had occurred. Id. at 800. The CSPA notice, however, is distinguishable from

                                   2   Baykeeper’s notice. Unlike in CSPA, Baykeeper specifies in its Notice Letter that Sunnyvale is

                                   3   allegedly violating A.1., B.1. and B.2. of the MS4 Permit. Baykeeper’s water sampling results are

                                   4   attached to the Notice Letter, and Baykeeper explains how, in its view, the sampling demonstrates

                                   5   the alleged violations. Further, as already discussed above, the Notice Letter explains that the

                                   6   violations are ongoing and continuous. In sum, Baykeeper’s notice to the City provides sufficient

                                   7   information for the City to identify and correct the problem.

                                   8           Accordingly, the Court denies Sunnyvale’s motion to dismiss for lack of subject matter

                                   9   jurisdiction.

                                  10           C.      Discharge Prohibition A.1.

                                  11           The first cause of action is for violation of the MS4 Permit, Discharge Prohibition A.1.,

                                  12   which requires the City to “effectively prohibit the discharge of non-stormwater (materials other
Northern District of California
 United States District Court




                                  13   than stormwater) into storm drain systems and watercourses.” Dkt. No. 30-1 at 9. Sunnyvale first

                                  14   argues that because it has adopted an ordinance prohibiting third parties from putting non-

                                  15   stormwater into the MS4, it has met its duty under Discharge Prohibition A.1. See Dkt. No. 29 at

                                  16   17. More specifically, Sunnyvale has implemented an Illicit Connection and Illicit Discharge

                                  17   Program (“IC/ID Program”). Sunnyvale reasons that it has “rules on the books prohibiting people

                                  18   from pouring bad things in the storm drain”; the City exercises enforcement when necessary; and

                                  19   therefore, there is nothing to penalize or enjoin. Id. As Baykeeper points out, however,

                                  20   Sunnyvale has not cited to any legal authority to support its contention that adopting and enforcing

                                  21   its IC/ID Program, as a matter of law, meets its obligations under Discharge Prohibition A.1.

                                  22   Therefore, the Court rejects Sunnyvale’s first argument.

                                  23           Second, Sunnyvale argues in the alternative that the effectiveness of the IC/ID Program “is

                                  24   proven” by the City’s certified annual reports for FY 2018/2019 that show for that year,

                                  25   Sunnyvale tracked 48 spill and discharge complaints and all were resolved in a timely manner.

                                  26   Dkt. No. 42 at 9. Baykeeper’s sampling data, however, suggests that the IC/ID Program is not

                                  27   “effectively prohibiting” the alleged unlawful discharges. Sunnyvale counters that Baykeeper has

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                        13
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 14 of 23




                                   1   presented only sparse and questionable data. But this challenge to the sufficiency of Baykeeper’s

                                   2   data raises a factual dispute beyond the scope of a motion to dismiss and the City has indicated

                                   3   that its motion need not be converted into a summary judgment motion. Dkt. No. 29 at 12.

                                   4          Sunnyvale’s motion to dismiss the first cause of action for violation of Discharge

                                   5   Prohibition A.1. is denied.

                                   6          D.      Discharge Prohibition B.1.

                                   7          In the second cause of action, Baykeeper alleges non-compliance with the MS4 Permit,

                                   8   Receiving Water Limitation B.1. Compl. ¶ 126. Baykeeper alleges on information and belief that

                                   9   Sunnyvale’s discharges of stormwater containing levels of pollutants that adversely impact human

                                  10   health and/or the environment violate Receiving Water Limitation B.1. Id.

                                  11          Sunnyvale contends that this cause of action should be dismissed because Baykeeper has

                                  12   not alleged that discharges have caused any of the five specific conditions listed in section B.1.,
Northern District of California
 United States District Court




                                  13   namely (a) floating, suspended, or deposited macroscopic particulate matter, or foam; (b) bottom

                                  14   deposits or aquatic growths; (c) alteration of temperature, turbidity, or apparent color beyond

                                  15   present natural background levels; (d) visible, floating, suspended, or deposited oil or other

                                  16   products of petroleum origin; and (e) substances present in concentrations or quantities that would

                                  17   cause deleterious effects on aquatic biota, wildlife, or waterfowl, or that render any of these unfit

                                  18   for human consumption. Dkt. No. 30-1 at 9. Sunnyvale asserts that broad allegations of

                                  19   discharges containing pollutants are not specific enough to demonstrate a violation of any one of

                                  20   the five conditions listed above.

                                  21          In response, Baykeeper clarifies that it is alleging a “deleterious effects” violation. Dkt.

                                  22   No. 38 at 22. Baykeeper reasons that Sunnyvale’s discharges greatly exceed bacteria water quality

                                  23   standards, which in turn cause the Receiving Waters to suffer such that they exceed acceptable

                                  24   water quality standards, and that by definition, discharges that cause or contribute to water quality

                                  25   exceedance in Receiving Waters adversely affect their beneficial uses in violation of B.1. Id.

                                  26          The Complaint includes allegations that Sunnyvale’s MS4 discharges greatly exceed

                                  27   bacteria water quality standards, that these discharges adversely affect beneficial uses of the

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         14
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 15 of 23




                                   1   Receiving Waters, and that the discharges specifically pose a serious risk to fisheries, wildlife

                                   2   habitat and human health. Compl. ¶¶ 92, 96-97. The Complaint also identifies several species

                                   3   with habitats in or near the Receiving Waters, including Central California Coast Steelhead, the

                                   4   California clapper rail, salt marsh harvest mouse, western burrowing owl and western snowy

                                   5   plover, and alleges that Sunnyvale’s discharges harm those species and/or people who may

                                   6   consume them. Id. ¶¶ 69, 73, 92- 93, 96-97. These allegations are sufficient to support a claim for

                                   7   a B.1. violation.

                                   8          E.      Discharge Prohibition B.2.

                                   9          In the second cause of action, Baykeeper also alleges that Sunnyvale’s discharges of

                                  10   stormwater containing levels of pollutants that cause or contribute to exceedances of applicable

                                  11   WQS violate the MS4 Permit, Receiving Water Limitation B.2. Compl. ¶ 129. Baykeeper alleges

                                  12   that the applicable WQS include, but are not are not limited to, those set out in (1) the Regional
Northern District of California
 United States District Court




                                  13   Board’s Basin Plan, Chapter 3; (2) Part 3 of the State Board’s Water Quality Control Plan for

                                  14   Inland Surface Waters, Enclosed Bays and Estuaries of California: Bacteria Provisions and a

                                  15   Water Quality Standards Variance Policy (“State Board Bacteria Provisions”); and (3) EPA’s

                                  16   Criteria for Priority Toxic Pollutants for the State of California (“California Toxics Rule”), 40

                                  17   C.F.R. § 131.38. Id. ¶ 50. These discharges allegedly occur during and/or after every significant

                                  18   rain event and whenever non-stormwater in the form of exfiltrating raw sewage or dry-weather

                                  19   non-stormwater discharges from the MS4 since at least December 4, 2014. Id. ¶ 130.

                                  20          Citing to the CWA, Sunnyvale contends that it is not required to comply strictly with

                                  21   promulgated water quality standards, and therefore an exceedance of any promulgated water

                                  22   quality standard is not a violation of B.2. Dkt. No. 29 at 19. In particular, Sunnyvale relies on

                                  23   section 1342(p)(3)(B)(iii) of the CWA, which provides that NPDES permits for municipalities

                                  24   “shall require controls to reduce the discharge of pollutants to the maximum extent practicable”

                                  25   (hereinafter “MEP standard”). 33 U.S.C. § 1342(p)(3)(B)(iii). Sunnyvale interprets this CWA

                                  26   section as requiring its MS4 discharges to comply only with the MEP standard and not water

                                  27   quality standards.

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         15
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 16 of 23




                                   1          Sunnyvale’s argument is unpersuasive. The Regional Board could have, but chose not, to

                                   2   adopt the MEP standard. Instead, the plain language of Receiving Water Limitation B.2. prohibits

                                   3   discharges causing or contributing to a violation of any applicable water quality standard for

                                   4   receiving waters. In Defenders of Wildlife v. Browner, 191 F.3d 1159, 1166 (9th Cir. 1999), the

                                   5   Ninth Circuit made clear that permitting agencies need not require municipal discharges to comply

                                   6   strictly with water quality standards, but permitting agencies retain discretion to do so. See also

                                   7   Bldg. Indus. Assn. of San Diego Cty. v. State Water Res. Control Bd., 124 Cal. App. 4th 866, 885

                                   8   (2004) (stating that Congress intended section 1342(p)(3)(B)(iii) to provide the regulatory agency

                                   9   with authority to impose standards stricter than the MEP standard). Indeed, Sunnyvale

                                  10   acknowledges that “requiring strict compliance with water quality standards is at the discretion of

                                  11   the permitting agency.” Dkt. No. 27 at 8. Here, the Regional Board apparently exercised its

                                  12   discretion to require strict compliance with water quality standards instead of adopting the MEP
Northern District of California
 United States District Court




                                  13   standard.

                                  14          Sunnyvale next asserts that “arguably no current applicable water quality standards for

                                  15   bacteria apply under Section B.2.” Dkt. No. 29 at 20. Sunnyvale acknowledges that prior to 2018,

                                  16   the applicable water quality standards for bacteria were those contained in the Basin Plan.

                                  17   Sunnyvale contends, however, that those standards have been superseded by the State Board

                                  18   Bacteria Provisions and the Regional Board has not “taken any action” to incorporate the new

                                  19   Bacteria Provisions into the MS4 Permit. Id. In response, Baykeeper argues the Basin Plan

                                  20   Standards applied before 2019 and that the State Board Bacteria Provisions apply thereafter. Dkt.

                                  21   No. 38 at 21-22.

                                  22          The MS4 Permit must be interpreted like any other contract. Nat. Res. Def. Council, Inc. v.

                                  23   Cty. of Los Angeles, 725 F.3d 1194, 1204 (9th Cir. 2013). If the language of the permit is plain

                                  24   and capable of legal construction, “the language alone must determine the permit’s meaning.” Id.

                                  25   (quoting Piney Run Pres. Ass’n v. Cnty. Comm’rs of Carroll Cnty., 268 F.3d 255, 270 (4th Cir.

                                  26   2001)). Here, the text of B.2. is clear: “The discharge shall not cause or contribute to a violation

                                  27   of any applicable water quality standard for receiving waters. If applicable water quality

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         16
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 17 of 23




                                   1   objectives are adopted and approved by the State Water Board after the date of the adoption of this

                                   2   Order, the Water Board may revise and modify this Order as appropriate.” Dkt. No. 30-1.

                                   3              It is undisputed that at the time MS4 Permit was issued in 2015, the Basin Plan supplied

                                   4   the applicable water quality standards for purposes of B.2. Under the plain language of B.2., the

                                   5   Basin Plan standards remain the “applicable” water quality standard because the Water Board has

                                   6   not revised or modified the MS4 Permit to incorporate the State Board Bacteria Provisions into the

                                   7   MS4 Permit. See Nat. Res. Def. Council, Inc. v. Texaco Ref. & Mktg., Inc., 2 F.3d 493, 503 n.8

                                   8   (3d Cir. 1993) (“While a polluter awaits changes in [NPDES] permit conditions, it is strictly

                                   9   bound by the terms of its effective permit.”); see also Citizens for a Better Env’t-California v.

                                  10   Union Oil Co. of California, 861 F. Supp. 889, 899 n.2 (N.D. Cal. 1994) (noting that unless and

                                  11   until modified, “the permit as originally issued remains in effect, and violations of the permit may

                                  12   be subject to a citizen enforcement suit.”). Further, the Court rejects Sunnyvale’s position that
Northern District of California
 United States District Court




                                  13   B.2. currently lacks any enforceable standards because such an interpretation of B.2. would render

                                  14   the entirety of B.2. a nullity—an unreasonable result. Natural Res. Def. Council, 725 F.3d at 1206

                                  15   (rejecting County defendants’ interpretation of permit because it would create an unreasonable

                                  16   result).

                                  17   VI.        Alternative Compliance Requirements of C.1.

                                  18              Sunnyvale contends that even if Baykeeper could show that the City has violated A.1., B.1.

                                  19   or B.2., the City has fulfilled the alternative compliance requirement set forth in C.1. of the

                                  20   Regional MS4 Permit, thereby rendering the lawsuit moot and divesting the court of jurisdiction.

                                  21   Dkt. No. 29 at 20.

                                  22              The court has jurisdiction over a CWA citizen suit as long as the plaintiff makes a good

                                  23   faith allegation of continuous or intermittent violations. Gwaltney of Smithfield, Ltd. v.

                                  24   Chesapeake Bay Found., Inc., 484 U.S. 49, 64 (1987). “The statute does not require that a

                                  25   defendant ‘be in violation’ of the Act at the commencement of suit; rather, the statute requires that

                                  26   a defendant be ‘alleged to be in violation.’” Id. A private suit becomes moot only when the

                                  27   defendant demonstrates that it is “‘absolutely clear that the allegedly wrongful behavior could not

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                           17
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 18 of 23




                                   1   reasonably be expected to recur.’” Id. at 66.

                                   2          Here, Sunnyvale argues that its compliance with the reporting requirement of C.1. renders

                                   3   the case moot. Thus, the issue is whether Sunnyvale has complied with C.1. and if so, whether its

                                   4   compliance makes it absolutely clear that the alleged A.1., B.1. and B.2. violations could not

                                   5   reasonably be expected to recur.

                                   6          The reporting requirement of C.1. is set forth below:

                                   7                  C.1.    Compliance with Discharge Prohibitions and Receiving
                                                              Waters Limitations
                                   8
                                                      The Permittees shall comply with Discharge Prohibitions A.1 and A.2
                                   9                  and Receiving Water Limitations B.1 and B.2 through the timely
                                                      implementation of control measures and other actions as specified in
                                  10                  Provisions C.2 through C.16.5. Compliance with Provisions C.9
                                                      through C.12, C.14, and C.16.5 of this Order, which prescribe
                                  11                  requirements and schedules for Permittees identified therein to
                                                      manage their discharges that may cause or contribute to violations of
                                  12                  water quality standards (WQS) for pesticides, trash, mercury,
Northern District of California
 United States District Court




                                                      polychlorinated biphenyls (PCBs), bacteria, diazinon and
                                  13                  chlorpyrifos, and methylmercury shall constitute compliance during
                                                      the term of this Order with Receiving Water Limitations B.1 and B.2
                                  14                  for the pollutants and the receiving waters identified in the provisions.
                                                      Compliance with Provisions C.10 and C.16.5, which prescribe
                                  15                  requirements and schedules for Permittees to manage their discharges
                                                      of trash, shall also constitute compliance with Discharge Prohibitions
                                  16                  A.1 and A.2 during the term of this Order for discharges of trash. If
                                                      exceedance(s) of WQS, except for exceedances of WQS for
                                  17                  pesticides, trash, mercury, PCBs, bacteria, diazinon and chlorpyrifos,
                                                      and methylmercury that are managed pursuant to Provisions C.9
                                  18                  through C.12, C.14, and C.16.5, persist in receiving waters
                                                      notwithstanding the implementation of the required controls and
                                  19                  actions, the Permittees shall comply with the following procedure:
                                  20                  a. Upon a determination by either the Permittee(s) or the Water Board
                                                      that discharges are causing or contributing to an exceedance of an
                                  21                  applicable (WQS), the Permittee(s) shall notify, within no more than
                                                      30 days, and thereafter submit a report to the Water Board that
                                  22                  describes controls or best management practices (BMPs) that are
                                                      currently being implemented, and the current level of
                                  23                  implementation, and additional controls or BMPs that will be
                                                      implemented, and/or an increased level of implementation, to prevent
                                  24                  or reduce the discharge of pollutants that are causing or contributing
                                                      to the exceedance of water quality standards. The report may be
                                  25                  submitted in conjunction with the Annual Report, unless the Water
                                                      Board directs an earlier submittal, and shall constitute a request to the
                                  26                  Water Board for amendment of this NPDES Permit. The report and
                                                      application for amendment shall include an implementation schedule.
                                  27                  The Water Board may require modifications to the report and
                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         18
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 19 of 23



                                                      application for amendment;
                                   1
                                                      and
                                   2
                                                      b. Submit any modifications to the report required by the Water Board
                                   3                  within 30 days of notification.
                                   4                  As long as Permittees have complied with the procedures set forth
                                                      above, they do not have to repeat the same procedure for continuing
                                   5                  or recurring exceedances of the same receiving water limitations
                                                      unless directed by the Water Board to develop additional control
                                   6                  measures and BMPs and reinitiate the Permit amendment process.
                                   7   Dkt. No. 30-1 at 10. After being contacted by Baykeeper, Sunnyvale submitted a “Report of

                                   8   Potential Exceedances of Water Quality Standards Associated with Fecal Indicator Bacteria”

                                   9   (“Report”) in outline form. Tovar Decl., Ex. G, Dkt. No. 30-7. On April 29, 2020, the Regional

                                  10   Board responded, stating in pertinent part, “we find each City’s determination and commitment to

                                  11   submit a Report complies with Provision C.1. of your permit. . . .” Id., Ex. H. Thereafter,

                                  12   Sunnyvale completed and submitted its Report on June 12, 2020. Id., Ex. I. Sunnyvale contends
Northern District of California
 United States District Court




                                  13   the April 29, 2020 Regional Board response is conclusive evidence that any alleged discharge in

                                  14   violation of the CWA or the Regional MS4 Permit, if any, is a past violation or moot, and

                                  15   therefore not actionable.

                                  16          Baykeeper counters that C.1. does not apply to discharges into Receiving Waters, and

                                  17   furthermore merely complying with C.1.’s reporting requirements does not excuse violations of

                                  18   bacteria water quality standards. The Court agrees. As to Baykeeper’s first argument, C.1.

                                  19   provides in pertinent part that compliance with C.9. through C.12., C.14., and C.16.5. shall

                                  20   constitute compliance with B.1. and B.2. for the pollutants and the receiving waters identified in

                                  21   those provisions. Only C.14., however, concerns discharges of bacteria; the other provisions

                                  22   apply to pollutants not at issue in this case. Provision C.9., for example, is directed at pesticide-

                                  23   related toxicity. Dkt. No. 30-1 at 95-100. And although C.14. applies to discharges of bacteria,

                                  24   that provision only applies to San Pedro Creek and Pacific State Beach, not to all of the Receiving

                                  25   Waters. Id. at 9-10, 129-36.

                                  26          As to Sunnyvale’s second argument, C.1.a. requires submission of a report when

                                  27   discharges are causing or contributing to an exceedance of an applicable WQS (except for

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          19
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 20 of 23




                                   1   exceedances of WQS managed pursuant to C.9. through C.12., C.14. and C.16.5.). Dkt. No. 30-1

                                   2   at 10. Nowhere does C.1. provide that submission and implementation of C.1.a. report excuses

                                   3   liability for violations of water quality standards. To the contrary, the MS4 Permit expressly states

                                   4   that “[c]ourts have held that compliance with the iterative process does not excuse liability for

                                   5   violations of water quality standards.” Id. at 186 (citing state and federal case law). One of the

                                   6   cases cited in the MS4 Permit is Nat. Res. Def. Council, Inc. v. Cnty. of L.A., 673 F.3d 880, (9th

                                   7   Cir. 2011) (“L.A. County I”), rev’d on other grounds sub nom. L.A. Cnty. Flood Control Dist. v.

                                   8   Nat. Res. Def. Council, Inc., 568 U.S. 78 (2013), mod. by Nat. Res. Def. Council v. Cty. of Los

                                   9   Angeles (9th Cir. 2013) 725 F.3d 1194 (9th Cir. 2013). In that case, permittees argued that a

                                  10   similar process defined in their MS4 Permit, which required permittees to develop a plan to

                                  11   respond to exceedances of water quality standards, protected them against enforcement of a

                                  12   provision requiring compliance with water quality standards. The court disagreed, holding that the
Northern District of California
 United States District Court




                                  13   plain language of the permit did not insulate the permittees against enforcement for violations of

                                  14   water quality standards. Id. at 897–98. Rather, “[a]s opposed to absolving noncompliance or

                                  15   exclusively adopting the MEP standard, the iterative process ensures that if water quality

                                  16   exceedances ‘persist,’ despite prior abatement efforts, a process will commence whereby a

                                  17   responsible Permittee amends its [plan].” Id. at 897. Like the provision in the Los Angeles

                                  18   County permit, Section C.1. of the MS4 Permit in this case provides a process for correcting

                                  19   violations and there is “no textual support for the proposition that compliance with certain

                                  20   provisions shall forgive non-compliance with the discharge prohibitions.” Id.

                                  21             Sunnyvale’s compliance with the reporting requirement of C.1. does not render

                                  22   Baykeeper’s claims moot. Accordingly, Sunnyvale’s motion to dismiss on mootness grounds is

                                  23   denied.

                                  24             G.     Request for Injunctive Relief

                                  25             One of the forms of relief sought by Baykeeper is an order enjoining Sunnyvale from

                                  26   violating the MS4 Permit and Sections 301(a) and 402 of the CWA. Citing Env’t Texas Citizen

                                  27   Lobby, Inc. v. ExxonMobil Corp., 2017 WL 2331679 (S.D. Tex. 2017), Sunnyvale contends that

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         20
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 21 of 23




                                   1   the case should be dismissed because court intervention for injunctive relief is unnecessary.

                                   2   Sunnyvale reasons that Provision C.1. of the Regional MS4 Permit already specifies detailed

                                   3   corrective actions that must be taken, that these corrective actions equate to prospective injunctive

                                   4   relief, and no further court ordered injunctive relief is warranted.

                                   5            The Court rejects Sunnyvale’s argument. In Env’t Texas Citizen Lobby, the court declined

                                   6   to grant injunctive relief only after years of litigation and issuance of findings of fact and

                                   7   conclusions of law. Id. at *31-32. Whether and to what extent Baykeeper is entitled to injunctive

                                   8   relief cannot be assessed until the evidentiary record has been more fully developed. Id.

                                   9            H.     Primary Jurisdiction Doctrine

                                  10            Finally, Sunnyvale argues that the suit should be barred by the doctrine of primary

                                  11   jurisdiction because any alleged violations, if they existed, are being addressed by the Regional

                                  12   Board.
Northern District of California
 United States District Court




                                  13            “The primary jurisdiction doctrine allows courts to stay proceedings or to dismiss a

                                  14   complaint without prejudice pending the resolution of an issue within the special competence of

                                  15   an administrative agency.” Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008).

                                  16   The doctrine is a “prudential” one that “permits courts to determine ‘that an otherwise cognizable

                                  17   claim implicates technical and policy questions that should be addressed in the first instance by the

                                  18   agency with regulatory authority over the relevant industry rather than by the judicial branch.’”

                                  19   Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 760 (9th Cir. 2015) (quoting Clark, 523 F.3d at

                                  20   1114). The doctrine applies in a limited set of circumstances. Clark, 523 F.3d at 1114. “Primary

                                  21   jurisdiction is properly invoked when a claim is cognizable in federal court but requires resolution

                                  22   of an issue of first impression, or of a particularly complicated issue that Congress has committed

                                  23   to a regulatory agency.” Brown v. MCI WorldCom Network Services, Inc., 277 F.3d 1166, 1172

                                  24   (9th Cir. 2002).

                                  25            This Court declines to apply the primary jurisdiction doctrine in this case. “The citizen

                                  26   suit provision in the Clean Water Act was specifically designed to allow courts to ensure direct

                                  27   compliance with the Act’s requirements.” Nat. Res. Def. Council v. McCarthy, 2017 WL

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                          21
                                            Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 22 of 23




                                   1   3215346, at *3 (N.D. Cal. July 26, 2017) (quoting Hawai’i Wildlife Fund v. Cty. of Maui, 24 F.

                                   2   Supp. 3d 980, 990 (D. Haw. 2014)). This case does not appear to present an issue of first

                                   3   impression. Nor does the case appear to present any particularly complicated issue that Congress

                                   4   has committed to a regulatory agency. Wilson v. Amoco Corp., 989 F. Supp. 1159, 1170 (D. Wyo.

                                   5   1998) (“[Q]uestions posed by RCRA and the CWA are not so esoteric or complex as to foreclose

                                   6   their consideration by the judiciary.”). Moreover, at least three circuit courts have declined to

                                   7   apply the primary jurisdiction doctrine in CWA cases. See Baykeeper v. NL Indus., Inc., 660 F.3d

                                   8   686, 691 (3rd Cir. 2011) (holding that doctrine of primary jurisdiction did not require court to

                                   9   abstain from exercising jurisdiction over suit brought pursuant to CWA and the Resource

                                  10   Conservation and Recovery Act); Benham v. Ozark Materials River Rock, LLC, 885 F.3d 1267,

                                  11   1277 (10th Cir. 2018) (holding that district court acted within its discretion in declining to invoke

                                  12   primary jurisdiction doctrine in CWA case); U.S. Pub. Interest Research Grp. v. Atlantic Salmon
Northern District of California
 United States District Court




                                  13   of Maine, LLC, 339 F.3d 23, 34 (1st Cir. 2003) (opining that district court’s refusal to apply

                                  14   primary jurisdiction doctrine in CWA action was neither a mistake of law nor an abuse of

                                  15   discretion); but see Montgomery Envtl. Coal. Citizens Coordinating Comm. on Friendship Heights

                                  16   v. Washington Suburban Sanitary Comm’n, 607 F.2d 378, 379 ( D.C. 1979) (dismissing action

                                  17   with complicated procedural history under the primary jurisdiction doctrine because the case

                                  18   might be mooted upon resolution of the pending administrative proceeding).

                                  19           The Court recognizes that circumstances may change significantly if and when the

                                  20   Regional Board takes action beyond what it has done to date. If there is a change in circumstances

                                  21   such that this suit significantly threatens to “supplant” rather than “supplement” (Gwaltney, 484

                                  22   U.S. at 60) the Regional Board’s action, Sunnyvale may renew its request to dismiss pursuant to

                                  23   the primary jurisdiction doctrine.

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                         22
                                         Case 5:20-cv-00824-EJD Document 57 Filed 12/28/20 Page 23 of 23




                                   1   IV.   CONCLUSION

                                   2         For the reasons discussed above, the City’s motion to dismiss is DENIED.

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: December 28
                                                       __, 2020

                                   6                                                ______________________________________
                                                                                    EDWARD J. DAVILA
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   CASE NO.: 5:20-CV-00824-EJD
                                       ORDER DENYING MOTION TO DISMISS
                                                                                    23
